No. 2a533
m THE J:NTERMEDIATE: comm oF APPEALS
oF THE STATE oF HAWA:‘I

sTATE oF HAwAi‘I, plaintiff-Appe11ee, v.
JENARO TORRES, Defendant~Appellant

61 ¢S  ’W~ WSS"BZSZ
§

 

APPEAL FRoM THE cIRcUIT coURT oF THE F1RsT cIRcUIT
(cR1MINAL No. 05-1-2556)

ORDER GRANTING MOTION FOR RECONSIDERATION
TO CORRECT FOOTNOTE AND AMENDING OPINION
(By: Nakamura, Chief Judge, Fujise, and Leonard, JJ.)N
Plaintiff-Appellee State of HawaiH_(State) filed a
"Motion for Reconsideration To Correct Inaccuracy in Published
Opinion" (Motion for Reconsideration) on December 23, 2009.
Specifically, the State requests that we correct a factual
inaccuracy in footnote 15 on page 52 of our published opinion

which states:

ly We note that the State only argues that the circuit
court did not err in admitting the time-frame testimony; it
does not contend that any error in admitting such testimony
should be viewed as harmless.

The State argues that footnote 15 is factually inaccurate because
the State did argue during oral argument that any error in
admitting Agent Robbins's time-frame testimony should be viewed
as harmless. The State requests that footnote 15 be omitted or
edited to accurately reflect the arguments it made at oral
argument.

In its brief on appeal, the State only argued that the
circuit court did not err in admitting Agent Robbins's time~frame
testimony and did not contend that any error in admitting such
testimony was harmless. However, upon reviewing a recording of
the oral argument, we agree with the State that it did assert

y Associate Judge Alexa D.M. Fujise, a member of the panel on this
appeal, is currently unavailable to sign but agrees to the order.

during oral argument that any error in admitting Agent Robbins's
time-frame testimony was harmless. Therefore,

IT 15 HEREBY ORDERED that the State's Motion for
Reconsideration is granted and that the Opinion of this court,
filed on December l5, 2009, is hereby amended so that footnote 15
on page 52 shall be modified read as follows, with the deletedy
text in brackets and the new material underscored:

fy we note that in its brief on appeal, the State only

[argues] argued that the circuit court did not err in admitting
the time~frame testimony and {; it does] did not contend that any
error in admitting such testimony should be viewed as harmless.
During oral argument, the State argued that any error in admitting
Agent Robbins's time-frame testimony was harmless.

The clerk of the court is directed to incorporate the
foregoing changes in the original opinion and take all necessary
steps to notify the publishing agencies of these changes.

DATED: Honolulu, Hawai‘i, January 4, 2010.

On the motion: §§ ' €H( :2z; §

Deirdre Marie-Iha

    

Deputy Solicitor General Chief Judge 3
Department of the Attorney , r' M
General 4/7T